14 U.S. 415 (1816)
1 Wheat. 415
The UNITED STATES
v.
COOLIDGE, et. al.
Supreme Court of United States.
March 21, 1816.
The Attorney-General stated that he had given to this case an anxious attention; as much so, he hoped, as his public duty, under whatever view of it, rendered necessary.
*416 JOHNSON, J. delivered the opinion of the court.
Upon the question now before the court a difference of opinion has existed, and still exists, among the members of the court. We should, therefore, have been willing to have heard the question discussed upon solemn argument. But the attorney-general has declined to argue the cause; and no counsel appears for the defendant. Under these circumstances the court would not choose to review their former decision in the case of the United States v. Hudson and Goodwin, or draw it into doubt. They *417 will, therefore, certify an opinion to the circuit court in conformity with that decision.
Certificate for the defendant.[a]
NOTES
[a]  Vide, 1 Gallison, 488, for the learned and elaborate opinion of Mr. J. STORY, in the circuit court, in this case, tending to show that all offences within the admiralty jurisdiction are cognizable by the circuit court, and in the absence of positive law, are punishable by fine and imprisonment.